Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made on March 5, 2015, by and between Kindred
Healthcare Operating, Inc., a Delaware corporation (the “Company”), and Patricia
Henry (the “Executive”), with the intent that it become effective as of the 1st
day of April, 2015 (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc., and the parties hereto desire to revise the terms of
Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. This Agreement shall become effective upon the Effective Date and
shall expire on September 30, 2016 unless earlier terminated as provided herein
(the “Term”). The Company may terminate this Agreement upon written notice to
Executive in the event of: (a) the death or disability of Executive, (b) a
material breach of any of the terms of this Agreement by Executive, subject to
prior written notice to Executive from the Company and a reasonable opportunity
for Executive to cure the breach, (c) the commission by Executive of any act of
fraud or embezzlement, (d) any material violation of the Company’s policies
known to Executive, or (e) the conviction of Executive for any financial crime
or any felony. For purposes of this Agreement, “disability” shall mean
Executive’s absence from Executive’s duties hereunder for a period of 90 days
due to disability as defined in the Company’s long-term disability plan.

2. Duties. Executive is engaged by the Company as “Senior Advisor, RehabCare”,
reporting directly to the Chief Executive Officer. Executive’s duties will
include, without limitation, the following: (a) provide transition coaching and
consultation to the President of RehabCare; (b) assist as needed with new
RehabCare business development initiatives and the extension of existing
contracts; (c) provide input and assistance to the RehabCare strategic planning
process; (d) assist with client retention efforts; (e) participate, as
appropriate, in regulatory and government affairs; and (f) other leadership
duties mutually agreed between both parties.

3. Extent of Services. During the Term, Executive shall devote appropriate
working time, attention, labor, skill and energies to the business of the
Company and the fulfillment of her duties under this Agreement.



--------------------------------------------------------------------------------

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary (“Base Salary”) of $627,276 per year payable in equal
installments in accordance with the Company’s normal payroll procedures.

(b) In satisfaction of the annual bonus Executive would otherwise have been
eligible to receive in respect of 2015 under the Company’s short-term incentive
plan and long-term incentive plan, the Company shall pay to Executive an amount
equal to the product of (i) 24.38% multiplied by (ii) the annual bonus, if any,
to which the Executive would have been entitled for 2015 if she had remained in
her former role of President, RehabCare for the duration of 2015, as determined
in accordance with the terms and conditions of the applicable short-term
incentive plan and long-term incentive plan of the Company. Such amounts shall
be paid no later than March 30, 2016. The Executive’s existing long-term
incentive plan balance will be paid in the ordinary course. Executive will not
otherwise have any further participation in the Company’s short-term incentive
plan, long-term incentive plan or incentive equity compensation plan.

5. Benefits.

(a) Executive shall be entitled to participate during the Term in any and all
pension benefit, welfare benefit (including, without limitation, medical,
dental, disability and group life insurance coverages) and fringe benefit plans
from time to time in effect for officers of the Company and its subsidiaries.

(b) During the Term, Executive shall be entitled to continued vesting in
Executive’s outstanding equity awards in accordance with the terms and
conditions of such awards and the Company’s equity plans as may be in effect
from time to time.

(c) The Company shall reimburse Executive for reasonable expenses incurred in
connection with the Executive’s performance of her duties under this Agreement,
in accordance with the Company’s reimbursement policies and procedures as may be
in effect from time to time.

6. Obligations of the Company Upon Termination.

(a) Following any termination of Executive’s employment hereunder, the Company
shall pay Executive her Base Salary through the date of termination and any
amounts owed to Executive pursuant to the terms and conditions of the benefit
plans and programs of the Company at the time such payments are due.

(b) Following the Executive’s date of termination, the Executive shall retain
the Company-provided home computer and related equipment which Executive is
utilizing as of the date of termination.

 

2



--------------------------------------------------------------------------------

(c) Following the Term, Executive shall be entitled to participate for a period
of eighteen (18) months in any and all pension benefit, welfare benefit
(including, without limitation, medical, dental, disability and group life
insurance coverages) and fringe benefit plans from time to time in effect for
officers of the Company and its subsidiaries. Executive shall be responsible for
any cost for such insurance coverage; provided, however, that the Company will
pay to Executive a lump sum payment equal to the monthly employer subsidy of
such costs for the duration of such eighteen (18) month period, plus an amount
necessary to cover any incremental taxes incurred by Executive related to such
payment. Following such eighteen (18) month period, the Executive shall be
entitled to receive continuation coverage under Part 6 of Title I of ERISA by
treating the end of such eighteen (18) month period as the applicable qualifying
event (i.e., as a termination of employment) for the purposes of ERISA
Section 603(2) and with the concurrent loss of coverage occurring on the same
date, to the extent allowed by applicable law.

(d) Any outstanding unvested stock options, stock performance units or similar
equity awards (other than restricted stock awards) held by Executive on the
Executive’s date of termination shall continue to vest in accordance with their
original terms (including any related performance measures) for a period of
twelve (12) months immediately following such date of termination as if
Executive had remained an employee of the Company through the end of such twelve
(12) month period and any such stock option, stock performance unit or other
equity award (other than restricted stock awards) that has not vested as of the
conclusion of such period shall be immediately cancelled and forfeited as of
such date. In addition, Executive shall have the right to continue to exercise
any outstanding vested stock options held by Executive during such twelve
(12) month period; provided that in no event shall Executive be entitled to
exercise any such option beyond the original expiration date of such option. Any
outstanding restricted stock award held by Executive as of the Executive’s date
of termination that would have vested during the twelve (12) month period
immediately following such date of termination had Executive remained an
employee of the Company through the end of such twelve (12) month period shall
be immediately vested as of such date of termination and any restricted stock
award that would not have vested as of the conclusion of such twelve (12) month
period shall be immediately cancelled and forfeited as of the date of
termination.

7. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration but each party shall be responsible for paying its
own attorneys’ and accountants’ fees.

8. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

3



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid, which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

9. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under this Agreement, Executive waives any and all
rights to any payments or benefits under any severance plans or arrangements of
the Company or its respective subsidiaries that specifically provide for
severance payments, except for any amounts earned by Executive under the
Company’s long-term incentive plan that have not been distributed.

10. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

11. Cancellation of Prior Agreements; Resignation. Executive hereby acknowledges
and agrees that this Agreement is intended to and does hereby replace that
certain employment agreement dated as of December 19, 2011 between Executive and
the Company, and that certain change in control severance agreement dated as of
June 1, 2011 between Executive and the Company and that both such agreements are
cancelled, terminated and of no further force and effect and Executive waives
any and all claims related to such agreements. By execution of this Agreement,
effective as of the Effective Date, Execute hereby resigns her position as
President, RehabCare and her position as an officer of the Company and any of
its affiliates.

12. Non-Competition. The provisions of this Section 12 and any related
provisions shall survive termination of this Agreement and/or Executive’s
employment with the Company as provided herein and do not supersede, but are in
addition to and not in lieu of, any other agreements signed by Executive
concerning non-competition, confidentiality, solicitation of employees, or trade
secrets, and are included in consideration for the Company entering into this
Agreement. Executive’s right to receive and retain the benefits specified in
this Agreement are conditioned upon Executive’s compliance with the terms of
this Section 12:

 

4



--------------------------------------------------------------------------------

(a) Non-Compete Agreement.

(1) During the Term of this Agreement and during the one (1) year period
following the Term (i.e., until the first anniversary of the date the
Executive’s employment terminates) (the “Post-Termination Period”), the
Executive shall not, without prior written approval of the Company’s Chief
Executive Officer, become an officer, employee, agent, partner, or director of,
or provide any services or advice to or for, any business enterprise in
substantial direct competition (as defined in Section 12(a)(2)) with the
Company. The above constraint shall not prevent the Executive from making
passive investments, not to exceed five percent (5%) of the total equity value,
in any enterprise where Executive’s services or advice is not required or
provided.

(2) For purposes of this Section 12(a), a business enterprise with which the
Executive becomes associated as an officer, employee, agent, partner, or
director shall be considered in substantial direct competition with the Company
if such entity competes with the Company or any of its direct or indirect
subsidiaries in the Rehabilitation Business (as defined below) or provides
services or products of a type which is marketed, sold or provided by the
Company or any of its direct or indirect subsidiaries or affiliates related to
the Rehabilitation Business (including but not limited to any product or service
which the Company or any such other entity is developing) within the state or
country where the Company or any such direct or indirect subsidiary or affiliate
then provides or markets or plans to provide or market any such service or
product as of the date of termination of Executive’s employment. For purposes of
this Agreement, “Rehabilitation Business” shall mean the provision of
rehabilitation services, including physical and occupational therapies and
speech pathology services, to residents and patients of hospitals, nursing
centers, assisted living facilities and hospice providers. Notwithstanding the
above, Executive shall not be restricted from providing direct patient care as a
speech pathologist as long as Executive does not serve in any executive or
managerial role.

(3) During the Executive’s employment with the Company and during the
Post-Termination Period, the Executive shall not, without prior written approval
of the Company’s Chief Executive Officer, directly or indirectly, solicit,
provide to, take away, or attempt to take away or provide to any customer or
solicited prospect of the Company or any of its direct or indirect subsidiaries
any business of a type which the Company or such subsidiary provides or markets
or which is competitive with any business then engaged in (or product or
services marketed or planned to be marketed) by the Company or any of its direct
or indirect subsidiaries; or induce or attempt to induce any such customer to
reduce such customer’s business with that business entity, or divert any such
customer’s business from the Company and its direct or indirect subsidiaries; or
discuss that subject with any such customer.

 

5



--------------------------------------------------------------------------------

(4) During the Executive’s employment with the Company and during the
Post-Termination Period, the Executive shall not, without prior written approval
of the Company’s Chief Executive Officer, directly or indirectly solicit the
employment of, recruit, employ, hire, cause to be employed or hired, entice
away, or establish a business with, any then current officer, office manager,
staffing coordinator or other employee or agent of the Company or any of its
direct or indirect subsidiaries or affiliates (other than non-supervisory or
non-managerial personnel who are employed in a clerical or maintenance position)
or any other such person who was employed by the Company or any of its direct or
indirect subsidiaries or affiliates within the twelve (12) months immediately
prior to the date of termination of Executive’s employment; or suggest to or
discuss with any such employee the discontinuation of that person’s status or
employment with the Company or any of its direct or indirect subsidiaries and
affiliates, or such person’s employment or participation in any activity in
competition with the Company or any of its direct or indirect subsidiaries or
affiliates.

(b) Confidential Information. The Executive has received (and will receive)
under a relationship of trust and confidence, and shall hold in a fiduciary
capacity for the benefit of the Company, all “Confidential Information” and
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies or direct or indirect subsidiaries, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). During the Executive’s employment
with the Company and after termination of the Executive’s employment with the
Company, the Executive shall never, without the prior written consent of the
Company, or as may otherwise be required by law or legal process, use (other
than during Executive’s employment with the Company for the benefit of the
Company), or communicate, reveal, or divulge any such information knowledge or
data, to anyone other than the Company and those designated by it. In no event
shall an asserted violation of the provisions of this Section 12(b) constitute a
basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement. “Confidential Information” means confidential
and/or proprietary information and trade secrets of or relating to the Company
or any of its direct or indirect subsidiaries and affiliates (and includes
information the disclosure of which might be injurious to those companies),
including but not limited to information concerning personnel of the Company or
any of its direct or indirect subsidiaries and affiliates, confidential
financial information, customer or customer prospect information, information
concerning temporary staffing candidates, temporary employees, and personnel,
temporary employee and customer lists and data, methods and formulas for
estimating costs and setting prices, research results (such as marketing
surveys, or trials), software, programming, and programming architecture,
enhancements and developments, cost data (such as billing, equipment and
programming costs projection models), compensation information and models,
business or marketing plans or strategies, new products or marketing strategies,
deal or business terms, budgets, vendor names, programming operations,
information on proposed

 

6



--------------------------------------------------------------------------------

acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, results or internal analyses, computer programs
and programming information, techniques and designs, business and marketing
plans, acquisition plans and strategies, divestiture plans and strategies,
internal valuations of Company assets, and trade secrets, but does not include
information generally known in the marketplace. In addition, Confidential
Information includes information of another company given to the Company with
the understanding that it will be kept confidential. All Confidential
Information described herein is and constitutes trade secret information
(regardless of whether the same is legally determined to be a trade secret) and
is not the property of the Executive.

(c) Provisions Relating To Non-Competition, Non-Solicitation and
Confidentiality. The provisions of this Section 12 shall survive the termination
of Executive’s employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination, permitted or contemplated by this
Agreement. To the extent that any covenant set forth in this Section 12 of this
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be void or rendered invalid, but instead
shall be automatically amended for such lesser term, to such lesser extent, or
in such other lesser degree, as will grant the Company the maximum protection
and restrictions on the Executive’s activities permitted by applicable law in
such circumstances. In cases where there is a dispute as to the right to
terminate the Executive’s employment or the basis for such termination, the term
of any covenant set forth in Section 12 shall commence as of the date specified
in the Notice of Termination and shall not be deemed to be tolled or delayed by
reason of the provisions of this Agreement. The Company shall have the right to
injunctive relief to restrain any breach or threatened breach of any provisions
in this Section 12 in addition to and not in lieu of any rights to recover
damages or cease making payments under this Agreement. The Company shall have
the right to advise any prospective or then current employer of Executive of the
provisions of this Agreement without liability. The Company’s right to enforce
the provisions of this Agreement shall not be affected by the existence, or
non-existence, of any other similar agreement for any other executive, or by the
Company’s failure to exercise any of its rights under this Agreement or any
other similar agreement or to have in effect a similar agreement for any other
employee.

 

7



--------------------------------------------------------------------------------

13. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Patricia Henry

2555 N. Pearl Street, #502

Dallas, TX 75201

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: Corporate Secretary

14. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

15. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and an executive officer of the
Company.

16. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

17. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

19. Survival. Any provision of this Agreement creating obligations extending
beyond the Term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

20. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Internal Revenue
Code (the “Code”), the Company shall reform such provision to comply with 409A
and agrees to maintain, to the maximum extent practicable without violating 409A
of the Code, the original intent and economic benefit to Executive of the
applicable provision; provided that nothing herein shall require the Company to
provide Executive with any gross-up for any tax, interest or penalty incurred by
Executive under Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:

/s/ Stephen R. Cunanan

Stephen R. Cunanan Chief People Officer

/s/ Patricia Henry

PATRICIA HENRY

 

9